                    IN THE UNITED,STATERS DISTRICT COURT

                     FOR THE DISTRICT OF MASSACHUSETTS




PABLO M.   RIVERA

     PETITIONER

V.



WARDEN SPAULDING,

FEDERAL MEDICAL CENTER, DEVENS MA

     RESPONDENT                             CASE #



     EMERGENCY MOTION IN SUPPORT OF PETITIONER'S 28 U.S.C.§2241



INTRODUCTION

      Now comes Pablo M. Rivera, the "Petitioner" in the above

cap.tioned matter, respectfully asking that his sentenced be
modified to Home Confinement, because his       sentence was executed
in such a manner,with living arrangements and conditions which is
conducive to the spread of the COVID-19 virus, resulting in his
inability to social distance to avoid infection with the deadly
disease, which in his case is applicable.
      Mr. Rivera is an Hispanic male, who medical experts have
recently stated are more susceptible to       contracting the COVID-19
virus. Mr. Rivera also       suffers from asthma and high blood
pressure, and as such increases the likelihood of infection which
could be fatal.




                                    -1-
       The health care at the prison is inadequate because of the

nature of the virus, for example if Mr. Rivera should show

symptoms he will be confined to one of the Bureaus*s disciplinary
unit   for   observation.

 We ask that the court finds that Mr. Rievra's potential exposure
to the virus, is an exceptional circumstance, which warrants

transferring him to serve the remainder of his sentence in Home

Confinement




JURISDICTION

       A "motion pursuant to § 2241 generally challenges the
execution of a federal prisoner's sentence, including such matters
as the administration of parole, computation of a prisoner's
sentence by prison officials, prison disciplinary actions, prison
transfers, type of detention and prison conditions"" See Rodriguez
V. Martinez 935 F. Supp. 389, 395 (D. Mass. 2013). Therefore, Mr.
Rivera's challenge is based on his inability to social distance at
the prison, as a result of the imminent spread of the COVID-19
virus.

       The living conditions which involves him sharing a cube with
another inmate is putting him in a position to contract the virus,
amongst many other living complications. These are the complaints
he brings forward in his pleading which fits squarely in a §2241
petition.

         The district court, which was the sentencing court, would
have had no jurisdiction over a true Section 2241 petition.



                                  -2-
Section 2241 provides a remedy for a federal prisoner who contests

the conditions of his confinements, that motion must ordinarily be

filed and heard by the district court in whose jurisdiction the
petitioner is confined. See See Reg^ v. Drew     LEXIS 8683 at 6

(1st. Cir. 2005).

Mr.Rivera Does Not Need to Exhaust The Administrative Remedy

        Mr. Rivera filed a request with the case manager on April 7,
2020,(EXHIBIT 1) requesting that he be released to serve the
remainder of his sentence in Home Confinement, and as of the

filing of this motion the case manager has not responded. He
cannot exhaust his administrative remedy because in doing so he

will not be able to obtain the relief he requested. The COVID-19

virus is a global pandemic and the United States is now the world
epicenter. The prison is located in Fort Devens MA, a state which
the President Of the United States, has declared as a disaster

area.


        In Portela-Gonzalez v. Secretary of the Navy, 109 F.3d 74, 77
(1st Cir. 1997) and quoting McCarthy V. Madigan, 503 U.S. 140, 146
112 S. Ct. 1081(1992) said, "If the situation is such that "a
particular plaintiff may suffer irreparable harm if unable to
secure immediate Mudicial consideration of his claim: exhaustion
may be excused even though: the administrative decision making
schedule is otherwise reasonable and definite". Mr Rivera avers
that any attempt to pursue administrative or exhaust it will be
futile, because a spread of the virus at the prison camp is
imminent. According to the Governor of Massachusetts, the peak
should be approaching within ten days, and this is Mr. Rivera'

                                   -3-
cause for respectfully seeking urgency and dispatch.
FACTUAL BACKGROUND:

       On May 17,2017 the United States attorney filed a criminal

information charging Mr. Rivera with one count of wire fraud. Om

May 15, 2017, Mr. Rivera appeared before United States Magistrate

Judge Barry M. Kurren for a change of plea pursuant to a plea

agreement with the United States.

      On January 8, 2018,   the district court sentenced Mr. Rivera

to a term of 115 months imprisonment, to be followed by three

years of supervised release.

On April 6, 2020 Mr. Rivera filed a request with the Case Manager

Mr. Noel, of the institution where he is imprisoned to be

considered for Home Confinement under criteria set by AG Barr and

the   CARES Act.

       EXCEPTIONAL CIRCUSTANCES:

       In the Commonwealth of Massachussets, as of the filing of

this motion, more than 20,974 individuals have tested positive for

the virus, resulting in at least 800 deaths. The majority of Bay
State residents infected live in Middlesex, Suffolk, Norfolk,

Worcester and Plymouth counties. FCP Devens is located in the
heart of one of those counties.

       According to the Word Health Organization, the population

most at risk of suffering a severe form of the disease include
"older people, and those with underlying medical problems like
cardiovascular diseas, diabetes, asthma and high blood pressure."
       The CDC has explained similar underlying medical conditions



                                   -4-
expose certain individuals to contacting the virus. Mr. Rivera is
44 years old and is Hispanic, he is Asthmatic and he has high
blood pressure along with having previously contracted pnemonia
(making him more susceptible to pnemonia).Those patients that have
been infected with COVID-19 and contracted pnemonia have had a
very low survival rate. The United States Surgeon General, and the

White House Corona Virus task force have also stated that Hispanic

Americans who contact the virus are more likely to die.

     As one public health expert has explained: "if you wanted to

set up a situation that would rpomote rapid transmission of a

respiratory virus, you would say prison: the living arrangements

here at Devens, is designed in such a way that there are two

inmates to each cube, they share a very small space the inmates

also share a communal shower and toilet(s), which are not

maintained in a manner by the inmates, to avoid the spread of the

COVID-19 virus.The keyboards which are used by approximately 105

inmates are not maintained by the current CDC standards, these are

the inmates responsibility but it is very difficult to enforce

sanitation in this clustered environment, which includes many

different cultural practices.

    The CDC, The White House Corona Virus task force and the

Commonwealth of Massachussets have recommended social distancing;

which is impractical in this prison environment at FPC Devens.

     Although the Warden has made a comprehensive effort to

provide the inmates with masks, because of the national shortgage
the inmates are required to vi/ear their mask for 10 consecutive



                                -5-
days.

        Other experts describe the possibility of "accelerated

transmission and poor health outcomes of patiens with COVID-19 in

prisons and jails as "extraordinary high" due not only to the
close quarters to v^hich the inmates reside, but also the quality

and quantity of available medical care; which is inadequate

because of    the nature of   the virus..

        The fact   that hudnreds of individuals from staff   to new

arrestees enter and leave detention facilities daily. These

dangers are not theoretical. During COVID-19 outbreak in China,

prisons became hotbeds of infection despite stringent control
measures and press reports indicate that the same is not happening

in Federal Prisons throughout the country and therefore. Fort

Devens is not immune from the disease. It is simply a matter of

time before the disease gets a hold of the inmate population at
the camp, and to say it bluntly, if Mr. Rivera was to contract the
virus ;he will die.

        Attorney William Barr has directed the Bureau of Prisons to
start releasing at risk inmates, based on certain Criteria as
follows:See EXHIBIT 2

        .The security level of the facility currently holding the
inamte, with priroty given to inmates residing in low and minimum
security facilities;

        .The inmate's conduct in prison, with inmates who engaged in
violent or gang related activity in prison or who have incurred a
BOP violation within the last year not receiving priority



                                   -6-
treatment under this Memorandum;

     .Whether the inmate has demonstrated and verifiable re-

entery plan that will prevent recividism and maximum public
safety, including verifciation that the conditions under which the

inmate would be confined upon release would present a lower risk

of contacting than the inamte would face in his or her BOP

facility;

     •The inmate's crime of conviction, and assessment of the

danger posed by the inmate to the community. Some offenses, such

as sex offenses shoudl weigh more heavily against consideration

for home detention.

     Mr.    Rivera has   a   PATTERN risk score of minimum and meets   all

other requirements, but he was not selected by the BOP for Home

Confinement.

     Other courts have been releasing federal prisoners because of

the imminent risk of contracting the virus See United States v.

Zuckerman (S.J.) N.Y. April 3, 2020) modifying defendants sentence
to replace his outstanding term of imprisonment with an equal

period of home confinement). See United States v. Campagna, 2020
WL 1489828 (S.D. N.Y. Mar. 27 2020) modifying defendant's sentence
to replace his outstanding term of imprisonment with and equal
period of home incarceration). United States v. Foster No. 1:14-
cr-324-02 (MD Pa. Apr. 3, 2020) ("The circumstances faced by our
prison system during this highly contagious, potentially fatal
global pandemic are unprecedented. It is no stretch to call this
environment "extraordinary and compelling", and we well believe



                                     -7-
that, should we not reduce Defendant's sentence, Defendant has a

high likelihood of contracting COVID-19 from which he would "not

be expected to recover" USSG§ lBl.13. No rationale is more
compelling or extraordinary) also see United States v. Rodney W.

Russell, 1:12-cr-16-JAW-2 (D. ME Mar. 2020), Mr. Russel complained
that the conditions at Fort Devens Prison Camp as "exceptional

circumstances" based on the living arrangements and the decrepit

health care. The District Court agreed and released him on bond

pending appeal.
                    RELIEF REQUESTED

       Mr. Rivera respectfully requests that the court releases him

to Home Confinement, where he will serve the remainder of his

sentence at his parent's residence at 605 Main Street, East Haven,

CT 06512, phone (203)468-0866. He states that due to the fact that
he cannot practice social distancing at the prison, his apparent

risk to contacting the virus as it rapidly spreads throughout the

Bureau of Prisons,See EVOLVING STATISTICS ENCLOSED,    he

respectfully ask that this court exercise its discretion and

jurisdiction and find that the prison conditions, although, no

fault of the Warden, allows him to serve the remainder of his

sentence under Home Confinement.

Respectfully Submitted,



Pablo M.   Rivera

Federal Medical Center, Devens MA

P.O.   Box 879

Ayer, MA 01432


                                       -8-
April 13, 2020



                      CERTIFICATE OF SERVICE

    I Pablo M. Rivera, certify that on April 13, 2020 I mailed a

copy of this motion by First Class Mail, United States Postal

Service, to the Clerk of Courts for filing and the government will

be notified electronically.



Respectfully



Pablo M.   Rivera

April 13, 2020




                              -9-
